DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-8, 10-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 13 and 16: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a modular electronics enclosure, comprising: a rear frame, a first L-shaped piece and a second L-shaped piece joined to form a box- shaped shell including: a first lip extends perpendicular from a front edge of the first wall panel and top panel of the first L-shaped piece, a second lip extends perpendicular from a rear edge of the first wall panel and top panel of the first L-shaped piece; a third lip extends perpendicular from a front edge of the second wall panel and bottom panel of the second L-shaped piece, and a fourth lip extends perpendicular from a rear edge of the second wall panel and bottom panel of the second L-shaped piece, wherein the rear frame comprises a rear panel with top, bottom and side panels extending forwardly from respective edges of the rear panel, and wherein first, second, third and fourth flanges project inwardly from respective edges of the rear frame top, bottom and side panels; wherein the second lip of the first L-shaped piece abuts and is joined to the first and 
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an assembly, comprising first and second modular electronics enclosures, each of the first and second modular electronics enclosures comprising: a rear frame, a first L-shaped piece and a second L-shaped piece joined to form a box- shaped shell including: a first lip extends perpendicular from a front edge of the first wall panel and top panel of the first L-shaped piece, a second lip extends perpendicular from a rear edge of the first wall panel and top panel of the first L-shaped piece; a third lip extends perpendicular from a front edge of the second wall panel and bottom panel of the second L-shaped piece, and a fourth lip extends perpendicular from a rear edge of the second wall panel and bottom panel of the second L-shaped piece; wherein the rear frame comprises a rear panel with top, bottom and side panels extending forwardly from respective edges of the rear panel, and wherein first, second, third and fourth flanges project inwardly from respective edges of the rear frame top, bottom and side panels; wherein the second lip of the first L-shaped piece abuts and is joined to the first and third flanges of the rear frame, and wherein the fourth lip of the second L-shaped piece abuts and is joined to the second and fourth flanges of the rear 
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a modular electronics enclosure, comprising: a rear frame, a first L-shaped piece and a second L-shaped piece joined to form a box- shaped including: a first lip extends perpendicular from a front edge of the first wall panel and top panel of the first L-shaped piece, a second lip extends perpendicular from a rear edge of the first wall panel and top panel of the first L-shaped piece; a third lip extends perpendicular from a front edge of the second wall panel and bottom panel of the second L-shaped piece, and a fourth lip extends perpendicular from a rear edge of the second wall panel and bottom panel of the second L-shaped piece; wherein the rear frame comprises a rear panel with top, bottom and side panels extending forwardly from respective In re: Charles John Mann et al. Application No.: 16/429,611 Filed: June 3, 2019 Page 5 of 15 edges of the rear panel, and wherein first, second, third and fourth flanges project inwardly from respective edges of the rear frame top, bottom and side panels; and wherein the second lip of the first L-shaped piece abuts and is joined to the first and third flanges of the rear frame with fasteners, and wherein the fourth lip of the second L-shaped piece abuts and is joined to the second and fourth flanges of the rear frame with fasteners, and wherein the fasteners that are located in the internal cavity of the shell 
Regarding claims 5-8 and 10-12, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Regarding claims 14 and 15, these claims are allowed based on their dependence on the allowable independent claim 13 discussed above.
Regarding claims 18-20, these claims are allowed based on their dependence on the allowable independent claim 16 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800     
	06/14/2021